DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE3908105A1 to Breuer.
(For greater simplicity all references in this rejection refer to the NPL document identified as “DE3908105A1 Description”
With respect to claim 1, Breuer discloses a grid sorter comprising:
a plurality of first conveyor lines arranged in parallel in a first direction and including series of first conveyors;
a plurality of second conveyor lines arranged in parallel in a second direction perpendicular to the first direction and including series of second conveyors, wherein the first and second conveyor lines intersect at a plurality of intersections to form a grid;
wherein at least some of the first and second conveyors are omnidirectional-roller sorters disposed at selected intersections, each of the omnidirectional-roller sorters including a plurality of omnidirectional rollers (see illustration below);

    PNG
    media_image1.png
    820
    1161
    media_image1.png
    Greyscale


a controller controlling the omnidirectional rollers to direct articles along selected conveying paths on the omnidirectional-roller sorters (see lines 329-335 of the document labelled “DE3908105A1 Description”);
a plurality of discharges adjacent at least some of the omnidirectional-roller sorters in the first and second conveyor lines to receive articles from the omnidirectional-roller sorters (see outlet rollers 7 and 7a in Fig. 1 and see line 246 of “DE3908105A1 Description”).

With respect to claim 2, Breuer discloses all the first and second conveyors are omnidirectional-roller sorters (see roller sorters 4a and 4b in Fig. 1 and lines 37-38, 248-251 of “DE3908105A1 Description”).

With respect to claim 3, Breuer discloses the discharges are disposed at an end of at least some of the first or second conveyor lines (see 7 and 7a in Fig. 1).

With respect to claim 7, Breuer discloses an article can be conveyed on continuous paths that include all the first and second conveyors (see Fig. 1 and circuit formed by omnidirectional rollers 4a, 4b).

With respect to claim 11, Breuer discloses 
a sensor system detecting the positions of articles on the grid sorter and providing information;
wherein the controller receives the position information from the sensor system and controls the speed and direction of rotation of the omnidirectional rollers in each of the omnidirectional-roller sorters (see lines 329-335).

Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Objected to claims 4-6 would be allowable, in addition to the rest of the claim language, because of the claimed positions of the discharges.  Objected to claims 8-10 would be allowable because in addition to the rest of the claim language the rollers may swivel in opposite directions.
Claims 12-15 are allowed.  The prior art does not teach or disclose  a grid sorter with a plurality of first and second parallel conveyors, wherein the conveyors are bidirectional, having omnidirectional-roller sorters at the intersection of the conveyors having a plurality of discharges disposed in the grid sorter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651